Citation Nr: 0307281	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  98-13 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to assignment of a higher disability rating for 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1970 to March 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 1998, a 
statement of the case was issued in August 1998, and a 
substantive appeal was received in August 1998.


REMAND

The veteran was initially scheduled to attend a Board 
videoconference hearing in December 2002.  Due to the veteran 
being hospitalized at the time, he was unable to attend the 
hearing.  The veteran filed a motion to reschedule pursuant 
to 38 C.F.R. § 20.704.  This motion was granted in January 
2003.  Accordingly, action by the RO to schedule such a Board 
videoconference hearing is necessary. 

The case is hereby REMANDED for the following actions:

The veteran should be scheduled for a 
Board videoconference hearing.  After the 
hearing is conducted, or in the event the 
veteran cancels the hearing or fails to 
report for the hearing, the case should 
be returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 	 	



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




